Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Withdrawn Rejection
Tchangue-Fossuo et al is withdrawn as the basis of a rejection under 35 USC 103 after the after final amendment of 03/18/2022, and the additional Examiner’s Amendment to follow in this action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter W. Shroen on 03/22/2022.

The application has been amended as follows: 

	In claim 14, line 3, between  “(DFO) transdermally” and “to the irradiated tissue”, add:

comprising a transdermal drug delivery device administered

Claim 17 is canceled.



Allowable Subject Matter
Claims 14, 18 and 19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches, nor fairly suggest the instantly claimed method of increasing vascularity in irradiated tissue. Specifically, Tchangue-Fossuo et al fails to teach transdermal delivery using a drug delivery device, and instead teaches topical delivery of DFO. The instant claims are therefore allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The article by Borelli et al is cited for its teaching of transdermal conditioning of irradiated skin by authors which include the instant inventors. 

					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz